Title: To Thomas Jefferson from James Madison, 12 August 1824
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Montpellier
Aug 12. 1824
The bearer Mr E. Tayloe, son of Col: Tayloe of Washington is desirous of making a respectful call at Monticello, and I can not refuse to his motive, the gratification of a line presenting him to you. He is at present a resident at Fredericksburg, reading Law with his kinsman Mr Lomax; and appears to be quite estimable & amiable.Mr T. is so good as to take charge of the 4 last volumes of Las Casas, which have been waiting for some such oppy to get back to you. With every allowance for the painting talent & partial pencil of the Author, the picture of Napoleon, exhibits a most gigantic mind, & with some better features than the world had seen in his character.Affectionate respectsJames Madison p.s. I have just recd your letter inclosing Mr Gs & Rs